Citation Nr: 1505381	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-20 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for acquired psychiatric disability, including post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for eye or vision disorders, including residuals of eye injury.

3. Entitlement to service connection for respiratory disorders, including as related to asbestos exposure.

4. Entitlement to service connection for back disability.

5. Entitlement to an initial disability rating higher than 10 percent for right foot degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from December 1962 to December 1966.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the St. Petersburg, Florida Regional Office (RO) of the United States Department of Veterans Affairs (VA). In a June 2010 rating decision, the RO denied service connection for breathing problems and back disability. The RO granted service connection for right foot disability, described as degenerative joint disease, and assigned a disability rating of 10 percent. In a November 2011 rating decision, the RO denied service connection for anxiety disorder, also claimed as PTSD. In a March 2012 rating decision, the RO denied service connection for eye disorders. 

The issues of service connection for psychiatric disability, respiratory disorders, and back disability, and of a higher disability rating for right foot degenerative joint disease, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

After shave lotion sprayed in the left eye during service did not cause refractive error or result in other ongoing visual impairment.



CONCLUSION OF LAW

No current eye or visual disorder was incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (notice errors are reviewed under a prejudicial error rule).

The RO provided the Veteran with notice in a letter issued in November 2009, before the initial unfavorable decision on his claims. In that letter, the RO addressed the information and evidence necessary to substantiate claims for service connection. The RO informed the Veteran how VA assigns disability ratings and effective dates. The letter also addressed who was to provide the evidence.

The Veteran's claim file (including information in the paper file and information stored in electronic records systems) contains service treatment records, records of post-service treatment and examinations, and statements from the Veteran. With respect to the claim that the Board is deciding at this time, the Veteran has had a medical examination performed by a qualified clinician who reviewed his claim file. The examiner explained his findings and conclusions. The examination and examination report are adequate for the purpose of addressing that claim.

With respect to the claim that the Board is deciding at this time, the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration of that claim on its merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Eye or Vision Disorders

The Veteran contends that he sustained left eye injury during service, and that a visual disorder in that eye developed as a result. Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. In general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Refractive error of the eye is not considered a disease or injury for purposes of VA disability compensation. 38 C.F.R. §§ 3.303(c), 4.9 (2014). The Court has indicated, however, that VA must consider whether a refractive error diagnosed during service represented aggravation of a preexisting traumatic eye disability. Browder v. Brown, 5 Vet. App. 268 (1993); Browder v. Derwinski, 1 Vet. App. 204 (1991).

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran had a medical examination in December 1962 for entrance into service. In a medical history, he wrote "yes" in response to a question as to whether he had ever worn glasses. The examiner found that his vision was 20/20 bilaterally uncorrected. In March 1963, he reported that a week earlier shaving lotion was thrown into his eyes, and that he had been experiencing worse visual acuity since. A clinician reported that examination with a lens showed some black floaters, and possible uveitis. The clinician referred the Veteran for an ophthalmology consultation. The ophthalmologist found that the Veteran had 20/20 vision in the right eye and 20/400 vision in the left eye. The ophthalmologist did not find uveitis, evidence of injury, or any other abnormality other than refractive error. The Veteran was referred to an eye clinic where a prescription for glasses was confirmed. His service medical records do not show any further eye or vision treatment. In a December 1966 examination for separation from service, he was found to have visual acuity of 20/20 bilaterally uncorrected.

In October 2010, the Veteran requested service connection for bilateral vision loss. He submitted a September 2010 report of a consultation by private chiropractor P. J. Y., D.C. Dr. Y. noted that during service another service member sprayed after shave lotion into the Veteran's left eye. Dr. Y. stated that the Veteran had 20/200 vision after the injury, and that the diminished visual acuity is due to damage of the left cornea.

On VA eye examination in March 2012, the examiner reported having reviewed the Veteran's claims file. The Veteran reported that during service a service member sprayed shaving lotion in his left eye. He stated that after that incident, he could not see correctly out of his left eye, and he needed glasses. The 2012 examination revealed visual acuity of 20/200 in the left eye and 20/40 or better in the right eye. The examiner found that the Veteran had refractive error in both eyes, worse in the left eye. The examiner also found that the Veteran had age-related cataracts in both eyes, and a small retinal hemorrhage in the right eye. In other testing, both eyes were normal. The examiner provided the opinion that it is less likely than not that any of the current eye disorders were incurred in service or caused by the injury during service. The examiner opined that neither the refractive error nor the age-related cataracts would be caused by the shaving cream to the left eye in 1963. He noted that there were no signs of residual scarring due to a past chemical burn.

In statement in support of his claim, the Veteran noted that the substance sprayed in his eye during service was not shaving cream but after shave lotion, which contained alcohol. He again asserted that the incident caused him to have reduced vision.

The service treatment records and the Veteran's statements are sufficient to establish that after shave lotion was sprayed into his left eye during service. The clinicians who saw him in service, however, did not find that the after shave lotion permanently caused decreased vision or other disorder.  Rather, the Board finds it significant that visual acuity testing performed at service discharge was essentially normal.  In addition, the Board finds it significant that the VA clinician who examined him in 2012 did not find evidence of any permanent injury to the eye resulting from exposure to after shave lotion.  While the Board has considered Dr. Y's opinion, he did not offer a detailed description of any damage to the eyes, nor does his opinion contain a thorough rationale.  In addition, as Dr. Y. is a chiropractor, presumably without specific training regarding eye disorders, his opinion therefore carries less weight on the issue of eye disorder etiology than the opinions of the service and VA clinicians who are trained in the treatment and diagnoses of eye disorders. The Board concludes that the greater weight of the evidence is against a connection between the chemical in the eye during service and current eye disorders. The Board therefore denies service connection for a disability of the eyes.


ORDER

Entitlement to service connection for eye or vision disorders is denied.




REMAND

The Board is remanding to the RO the issues of service connection for psychiatric disability, respiratory disorders, and back disability, and of a higher disability rating for right foot degenerative joint disease.

The Veteran contends that he has psychiatric disability, possibly including anxiety disorder or PTSD that began during service or developed as a result of events during service. His service medical records do not show any complaints or findings of mental or emotional disorders. In statements in support of his claim, he has indicated that he had upsetting experiences during service. In a private psychological evaluation performed in September 2010, the psychologist concluded that the Veteran had generalized anxiety disorder and depressive disorder. The psychologist did not address the question of whether his current disorders began during service or were related to events during service. The Board is remanding this issue for a VA mental disorders examination, with file review, to include opinion on the nature and likely etiology of his current mental disorders. On remand, the Veteran should also have the opportunity to submit, or identify sources of, records of mental health treatment that occurred sooner after separation from service.

The Veteran reports that he sustained back injury during service, when he fell and struck his low back against a piece of angle iron. He states that he fell in the same incident in which he sustained injury of his right foot, when a heavy piece of metal fell on that foot. He contends that he has ongoing low back disability related to that injury in service. His service medical records document the right foot injury, but do not reflect any complaints of injury or symptoms involving his back. Records of post-service medical treatment include recent findings of chronic low back pain. Dr. Y., the private chiropractor who examined the Veteran in September 2010, found that the Veteran had lumbar spine degenerative joint disease and discopathy. The chiropractor expressed the opinion that it is likely that the current low back disorders are related to the Veteran's service. The chiropractor did not state, however, whether he had reviewed any medical records from during or soon after the Veteran's service. The Board is remanding this issue to provide the Veteran an opportunity to submit, or identify sources of, records of medical treatment that occurred sooner after separation from service, and to schedule a VA medical examination with file review and opinion regarding the likely etiology of the Veteran's low back disability.

The Veteran reports that he has had difficulty breathing since service. He contends that he has current chronic respiratory disorders that are related to events during his service, including exposure to asbestos. His service medical records show that he received treatment during service for bronchopneumonia. He reports that he was exposed to asbestos during service when he worked on boiler room pipes that had asbestos on them. His service records show that his specialty in the Navy was Shipfitter Metalsmith. That specialty is reasonably consistent with exposure to asbestos. The assembled evidence reflects differing assessments as to the nature of any current respiratory disorders, and the likelihood of a relationship between any current disorder and service. A VA clinician who examined the Veteran in May 2010 noted the Veteran's report of asthma, but found no evidence of any current chronic pulmonary disorder. In September 2010, the private chiropractor Dr. Y. diagnosed asthma and chronic obstructive pulmonary disease (COPD), and opined that each was caused by asbestos exposure during service. The Board is remanding this issue to seek any earlier post-service medical records, and to schedule an additional VA examination to clarify current respiratory disorder diagnoses and provide additional opinion regarding the likely etiology of any current disorders.

The Veteran appealed the initial 10 percent disability rating that the RO assigned for his right foot disability, which is residual to injury in service that included two fractures. He reports that the foot injury produces ongoing pain, requires the use of special shoes, and makes him unable to hold or continue in certain jobs. He has also indicated that the disability has worsened since May 2010 VA medical examination. The Board is remanding this issue for a new VA examination to provide detailed and current findings regarding the foot disability. 

Accordingly, these matters are REMANDED for the following action:

1. Ask the Veteran to submit, or identify the sources of, records of medical and/or mental health treatment that might reflect mental disorders, low back problems, or respiratory problems. Inform the Veteran that records of treatment fairly soon after his separation from service could be particularly significant. If he identifies treatment sources, seek reports from those sources. Associate all records that are submitted or obtained with his claims file.

2. Schedule the Veteran for a VA mental disorders examination to address the nature and likely etiology of current mental disorders. Provide the Veteran's claims file (including the paper file and relevant information from Virtual VA and VBMS) to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to provide diagnoses for all current mental disorders. Ask the examiner to, for each current mental disorder, provide an opinion as to whether it is at least at least as likely as not (a 50 percent or greater likelihood) that the disorder began during service or is otherwise causally related to events during service. Ask the examiner to explain the conclusions reached.

3. Schedule the Veteran for a VA musculoskeletal examination to address the nature and likely etiology of current back disorders. Provide the Veteran's claims file (including the paper file and relevant information from Virtual VA and VBMS) to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to provide diagnoses for all current back disorders. Ask the examiner to, for each current back disorder, provide opinion as to whether it is at least at least as likely as not (a 50 percent or greater likelihood) that the disorder began during service or is otherwise causally related to a fall or other injury during service. Ask the examiner to explain the conclusions reached.

4. Schedule the Veteran for a VA respiratory disorders examination to address the nature and likely etiology of any current respiratory disorders. Arrange for the examination to be performed by a physician. Provide the Veteran's claims file (including the paper file and relevant information from Virtual VA and VBMS) to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Note for the examiner that the Veteran received treatment during service for bronchopneumonia, and that the Veteran's shipfitting duties in service can reasonably be considered consistent with exposure to asbestos. Ask the examiner to provide diagnoses for all current respiratory disorders, with specific findings as to whether he was asthma, COPD, and/or asbestosis. Ask the examiner to, for each current respiratory disorder, provide opinion as to whether it is at least at least as likely as not (a 50 percent or greater likelihood) that the disorder is causally related to disease during service or asbestos exposure during service. Ask the examiner to provide thorough explanations of the conclusions reached.

5. Schedule the Veteran for a VA medical examination to address the current manifestations, severity, and effects of his right foot disability residual to injury. Provide the Veteran's claims file (including the paper file and relevant information from Virtual VA and VBMS) to the examiner for review. Ask the examiner to report the effects of the foot disability as reported by the Veteran, and to provide examination findings, including any evidence of limitation of motion, pain, pain on motion, weakened movement, fatigability, or requirement of special shoes. Ask the examiner to report on the likely effects of the right foot disability on the Veteran's capacity for employment and for tasks outside of employment. Ask the examiner to characterize the foot disability as moderate, moderately severe, or severe. Ask the examiner to explain the conclusions reached. 

6. Thereafter, review the expanded record and consider the remanded issues. If any remanded issue remains less than fully granted, issue a supplemental statement of the case, and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


